Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/995,068 filed on January 13, 2020 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on February 17, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marriott (US Pat. 3,126,813) (new cited).
Regarding claims 1, 11 and 20, Marriott discloses a bun toaster comprising: a toasting platen (20) having a planar toasting surface; and a conveyer mechanism (16) arranged in a loop as results in the formation of a bun interface portion (Fig. 1 below) and a return portion (Fig. 1 below) which are disposed in opposed relation to each other, with the bun interface portion (Fig. 1 below) further juxtaposed to the planar toasting surface (20); the bun interface and return portions (Fig. 1 below) having a common based (19) (Fig. 3 below, shown a conveying chain 16 with the hinged shaft 19) which includes a pair of lateral edges (Fig. 3 below, both side end of 16 and 19), and a plurality of gripping bodies (W) extending from the base and being positioned along a plurality axes, each gripping axis extending orthogonal to the pair of lateral edges (Fig. 3 below) and having at least two of the plurality of gripping bodies (W) residing thereon (Fig. 1-4; Col. 2, Line 11 to Col. 3, Line 56).
Regarding claims 2 and 12, Marriott discloses each gripping body (W) extends from the base (19) and at least partially defines an opening (Fig. 2 and 3).
Regarding claims 3 and 13, Marriott discloses each gripping body (W) includes a first end (14) coupled to the base (19), a second end (15) coupled to the base (19) in spaced relation to the first end, and a middle portion between the first and second ends and extending away from the base to at least partially defined the opening (Fig. 2 and 3).
Regarding claims 5 and 15, Marriott discloses the plurality of gripping axes include a first gripping axis and a second gripping axis, the gripping bodies (W) on the first gripping axis are aligned with the gripping bodies on the second gripping axis along respective axes perpendicular to the gripping axes (Fig. 1 and 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US Pat. 3,126,813) in view of Frantz et al. (US Pub. 2003/0051605) (new cited).
Regarding claims 4, 7, 14 and 17, Marriott discloses substantially all features of the claimed invention as set forth above including the plurality of gripping axes include a first gripping axis and a second gripping axis, the gripping bodies (W) on the first gripping axis are aligned with the gripping bodies on the second gripping axis along respective axes perpendicular to the gripping axes (Fig. 1 and 3-4) except the gripping bodies on the first gripping axis being offset from the gripping bodies on the second gripping axis in a direction parallel to the gripping axes, and wherein each gripping body includes a nub having a round distal end portion extending from the base.  Frantz et al. discloses the gripping bodies (18) on the first gripping axis being offset from the gripping bodies (18) on the second gripping axis in a direction parallel to the gripping axes and wherein each gripping body (18) includes a nub (20) having a round distal end portion extending from the base (Fig. 1-5; Par. 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Marriott, the gripping bodies on the first gripping axis being offset from the gripping bodies on the second gripping axis in a direction parallel to the gripping axes, and wherein each gripping body includes a nub having a round distal end portion extending from the base, as taught by Frantz et al., for the purpose of providing a plurality of gripping body (finger) including a nub (rounded end) for applying pressure for different contours and dimensions without damaging the bake surface.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US Pat. 3,126,813).
Regarding claims 6 and 16, Marriott discloses substantially all features of the claimed invention as set forth above including each gripping body (W) includes a fin (13, 10, 11, 12) protruding from the conveyor mechanism (16), the fin having a pair opposed primary faces defined a fin depth therebetween and a pair of opposing side face defining a fin width (10) therebetween, the fin width is 2 inches wide (Fig. 2; Col. 2, Lines 11-27) except the fin width being greater than the fin depth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Marriott, the fin width being greater than the fin depth, for the purpose of suitable to the user specific application for pressing down the bread products to the toasting plate.
Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US Pat. 3,126,813) in view of Schreiner et al. (US Pat. 5,983,785) (new cited).
Regarding claims 8-9 and 18-19, Marriott discloses substantially all features of the claimed invention as set forth above including plurality of gripping bodies (W) Fig. 2) except each gripping body includes a bristle having a narrow distal end portion extending away from the conveyor mechanism and the base is a belt.  Schreiner et al. discloses each gripping body includes a bristle having a narrow distal end portion extending away from the conveyor mechanism (22) and the base is a belt (22) (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Marriott, each gripping body includes a bristle having a narrow distal end portion extending away from the conveyor mechanism and the base is a belt, as taught by Schreiner et al., for the purpose of providing a flexible endless belt with controller to selectively to adjust the distance between the belt and the platen.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott (US Pat. 3,126,813) in view of Frantz et al. (US Pat. 11,337,554) (new cited).
Regarding claim 10, Marriott discloses substantially all features of the claimed invention as set forth above including plurality of gripping bodies (W) Fig. 2) except each gripping body is formed of a resilient material and is independently compressible relative to the remaining ones of the plurality of gripping bodies.  Frantz et al. discloses each gripping body (30) is formed of a resilient material and is independently compressible relative to the remaining ones of the plurality of gripping bodies (Fig. 2-3; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Marriott, each gripping body is formed of a resilient material and is independently compressible relative to the remaining ones of the plurality of gripping bodies, as taught by Frantz et al., for the purpose of providing a flexible member to conform to shapes of food products.

    PNG
    media_image1.png
    435
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    438
    670
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/15/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761